IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40809
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JAMES ROBERT BARRA,

                                     Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 4:95-CR-2
                       - - - - - - - - - -
                            May 1, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     James Robert Barra appeals his conviction for possession of

firearms after having been convicted of the felony offense of

possession with intent to distribute a controlled substance.    He

argues that his conviction should be reversed because the

district court permitted the Government to amend the indictment

as to an essential element of the offense, the evidence of a

prior conviction was insufficient, and the district court abused

its discretion in denying his motion for a new trial based on



       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                            No.   95-40809
                                  -2-

prosecutorial misconduct during closing argument.    Our review of

the record, the arguments, and authorities convince us that no

reversible error was committed.    The indictment was not “amended”

because the location of the predicate conviction was surplusage,

and Barra was not misled.    See United States v. Prior, 546 F.2d

1254, 1257 (5th Cir. 1977); United States v. Wylie, 919 F.2d 969,

973 (5th Cir. 1990).   Hence, the evidence was sufficient to prove

the element that Barra was previously convicted of a felony.     See

United States v. Bell, 678 F.2d 547, 549 (5th Cir. 1982) (en

banc), aff'd, 462 U.S. 356 (1983).    Further, the district court

did not abuse its discretion in overruling the objection to the

prosecutor's statements in closing argument and denying the

motion for a new trial.     See United States v. Wallace, 32 F.3d

921, 926 (5th Cir. 1994).

     AFFIRMED.